                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


MARC MEDROW,

         Plaintiff,
                                                                                 Case No. 17-cv-857
v.

ANDREW SAUL, 1
Commissioner for Social Security,

         Defendant.


                                  ORDER
______________________________________________________________________________

         This matter is before the Court on Defendant’s Motion to Enter Judgment, and

Remand the Commissioner’s Decision for Further Administrative Proceedings, and

the Court being duly advised, now grants the motion.

         It is hereby ORDERED that this case be remanded to the Agency pursuant to

the fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment

be entered pursuant to Federal Rule of Civil Procedure 58. Upon receipt of the Court’s

order, the Appeals Council will remand the matter to an Administrative Law Judge

to obtain evidence from a psychological or psychiatric medical expert regarding the

nature and severity of the claimant’s mental impairments for the period from August

6, 2009 through May 18, 2016; reconsider the claimant’s residual functional capacity,

and in so doing, further evaluate the opinion evidence from the State agency


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless
of any change in the person occupying the office of Commissioner of Social Security).
psychological consultants and weigh all opinions pursuant to the requirements of 20

C.F.R. § 404.1527; in assessing the RFC, incorporate the claimant’s assessed

limitations in concentration, persistence or pace; if warranted, seek supplemental

vocational expert evidence to determine if the claimant is capable of performing past

relevant work and/or whether there are a significant number of jobs in the national

economy that the claimant can perform; if warranted, determine if the claimant’s

substance use is a contributing factor material to a finding of disability (Social

Security Ruling 13-2p); give the claimant an opportunity for a hearing; and issue a

new decision.

      Dated at Milwaukee, Wisconsin, this 17th day of July, 2019.

                         BY THE COURT:

                         s/ David E. Jones
                         DAVID E. JONES
                         United States Magistrate Judge
